DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 5, 12, & 15 are objected to because of the following informalities: 
In lines 2 of claims 2, 5, & 15, and lines 2-3 of claim 12, the claims cite a “width” with a “length.” The typical definition for “length” is the largest dimension of an object, or a measured distance, while “width” is the dimension taken at a right angle to the “length” of an object. As such, length and width are separate dimensions, and “length” should not be used to describe the “width” of an object. The examiner recommends referring to the width itself, and not the length of the width.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the first ground plane--.
Claims 10-19 are rejected as being dependent upon indefinite claim 9.
Claim 11 recites the limitation "the fourth distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 11, depends from claim 9, whereas the first mention of “a fourth distance” is in claim 10.
Claim 12 recites the limitation "the fifth distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 12, depends from claim 9, whereas the first mention of “a fifth distance” is in claim 11.
Claim 12 recites the limitation “the fourth strip portion” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends from claim 9, whereas the first mention of “a fourth strip portion” is in claim 11.
Claim 13 recites the limitation “the fourth strip portion” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends from claim 9, whereas the first mention of “a fourth strip portion” is in claim 11.
Claim 14 recites the limitation "the fourth distance" in lines 2-3 & 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claim 14, depends from claim 9, whereas the first mention of “a fourth distance” is in claim 10.
Claim 16 recites the limitation “the fifth distance” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends from claim 14, whereas the first mention of “the fifth distance” is in claim 11.

For examination purposes, all instances of “the” lacking antecedent basis will be interpreted as --a--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina (US PGPub 20190067785).
As per claim 1:
Messina discloses in Fig. 4:
A microwave transmission line assembly operated with antennas (para [0032]) and microwave systems (para [0050]) able to be used with a vacuum (para [0079]), comprising:
a first ground plane (424) and 
a conductor strip (suspended stripline 408) positioned at a distance from the first ground plane, 

wherein the conductor strip comprises a first strip portion (conductive line 403) and a second strip portion (conductive line 401, or vias 402), 
wherein the first strip portion is positioned at a first distance from the first ground plane and wherein the second strip portion is positioned at a second distance from the first ground plane, 
wherein the first distance is smaller than the second distance.
Messina does not disclose:
A microwave transmission line assembly operated in vacuum for satellite antennas, beamforming networks and other microwave components for satellite applications, and that the first distance is chosen to avoid multipaction.
	At the time of filing, it would be obvious for the microwave transmission line assembly of Messian to be used in vacuum for satellite antennas, beamforming networks and other microwave components for satellite applications, as a known in the art environment for wireless microwave transmission that may incorporate various known transmission lines such as striplines that are capable of supporting microwave operation and are used with antennas.
	It would be further obvious for the first distance to be chosen to avoid multipaction, as a known in the art effect in harsh environments including vacuum environments, with distance between conductors being a design parameter for 

	As per claim 2:
	Messina does not disclose:
		a first width of the first strip portion is less than the first distance.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first width of the first strip portion to be less than the first distance as the width of portions of a suspended stripline is a known in the art design parameter for determining the impedance of a stripline, as admitted by the applicant in page 1 of the specification.

	As per claim 3:
	Messina discloses in Fig. 4:
the first strip portion protrudes towards the first ground plane with relation to the second strip portion (conductive line 403 extends towards the first ground plane in the thickness direction from conductive line 401).

	As per claim 4:
	Messina discloses in Fig. 4:
 comprises a third strip portion (vias 402) positioned at a third distance from the first ground plane and wherein the third distance is smaller than the second distance (as seen in Fig. 4).

	As per claim 5:
	Messina does not disclose:
a third width of the third strip portion has a length less than the third distance.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for a third width of the third strip portion to be less than the third distance as the width of a conductor strip of a stripline transmission line is a known in the art design parameter for determining the impedance of a stripline, as admitted by the applicant in page 1 of the specification.

	As per claim 6:
	Messina discloses in Fig. 4:
the first distance is different from the third distance (the third distance including the thickness of conductive line 403)

	As per claim 7:
	Messina discloses in Fig. 4:
The third strip portion protrudes towards the first ground plane with relation to the second strip portion (vias 402 extend downward from conductive line 401).

	As per claim 8:
	Messina discloses in Fig. 4:
the first strip portion is positioned at a predetermined first separation distance from the third strip portion (the first and third strip portions shown as being in contact, and thus having a predetermined separation of 0).

	As per claim 9:
	Messina discloses in Fig. 4:
the transmission line assembly comprises a second ground plane (ground plane 423) positioned opposite the first ground plane, wherein the central conductor strip is positioned between and at a distance from the first and second ground planes (as seen in Fig. 4).

	As per claim 10:
	Messina discloses in Fig. 4:
the second strip portion is positioned at a fourth distance from the second ground plane (as seen in Fig. 4).

	As per claim 11:
	Messina discloses in Fig. 4:
the conductor strip comprises a fourth strip portion (right side of conductive line 401, which may be divided into two) positioned at a fifth distance  and wherein the fifth distance is smaller than a fourth distance (distance between the two ground planes).

	As per claim 12:
	Messina discloses in Fig. 4:
A fourth width of a fourth strip portion (right side of conductive line 401, which may be divided into two) has a length less than a fifth distance (the width of ground plane 423).

	As per claim 13:
	Messina discloses in Fig. 4:
A fourth strip portion (right side of conductive line 401) protrudes towards the second ground plane (extends in the thickness direction from vias 402) with relation to the second strip portion (being a part of if the second strip portion is 401, and from if 402, and therefore “with relation to”)

	As per claim 14:
	Messina discloses in Fig. 4:
the second strip portion (vias 402) is positioned at a fourth distance from the second ground plane (as seen in Fig. 4), wherein the conductor strip comprises a fifth strip portion (conductive line 401) positioned at a sixth distance from the second ground plane and wherein the sixth distance is smaller than the fourth distance (as seen in Fig. 4).

	As per claim 15:
	Messina does not disclose:
a fifth width of the fifth strip portion has a length less than the sixth distance.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for a fifth width of the fifth strip portion to be less than the sixth distance as the width of a conductor strip of a stripline transmission line is a known in the art design parameter for determining the impedance of a stripline, as admitted by the applicant in page 1 of the specification.
	
	As per claim 16:
Messina discloses in Fig. 4:
a fifth distance (distance between 419 and 423) is equal to the sixth distance or the fifth distance is different from the sixth distance (the two distances are inherently equal or different, being the only two options).

	As per claim 17: 
Messina discloses in Fig. 4:
the fifth strip portion protrudes towards the second ground plane with relation to the second strip portion (conductive line 401 extends towards ground plane 423 in the thickness direction).


	Messina discloses in Fig. 4:
a fourth strip portion (right side of conductive line 401, extending horizontally from vias 402) is positioned at a predetermined second separation distance from the fifth strip portion (the vertical distance between the two).

	As per claim 20:
	Messina discloses in Fig. 4:
the transmission line assembly is a strip line (opposing ground planes 423 & 424 w/ stripline conductor 408).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Messina as applied to claim 10 above, and further in view of Kato (US PGPub 20150091675).
The resultant combination discloses the apparatus of claim 10, as rejected above.
Messina does not disclose:
the fourth distance exceeds the second distance, and wherein the fourth distance is big enough to avoid multipaction.
	Kato discloses in Fig. 4:
Signal conductors Striplines may be offset from being centered between upper and lower ground planes (para [0037]).

	It would be further obvious for the fourth distance to be big enough to avoid multipaction, as a known in the art effect in harsh environments including vacuum environments, with distance between conductors being a design parameter for determining impedance of striplines that further is a known solution for handling the effect of multipaction, which is dependent upon the power of signals within the transmission line, as is well known in the art as admitted by the applicant in page 1 of the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843